Title: John Adams to the Rector and Preceptor of the Latin School at Amsterdam, 18 October 1780
From: Adams, John
To: Verheyk, H.


     
      
       18th October 1780
      
     
     Mr. Adams presents his Compliments to the Rector and the Preceptor, and acquaints them that his eldest Son is thirteen Years of Age: that he has made considerable progress already in Greek and Latin: that he has been long in Virgil and Cicero, and that he has read a great deal for his Age, both in French and English; and therefore Mr. Adams thinks it would discourage him to be placed and kept in the lower Forms or Classes of the School; and that it would be a damage to interrupt him in Greek, which he might go on to learn without understanding Dutch. Mr. Adams therefore requests that he may be put into the higher Forms, and put upon the Study of Greek.
    